Citation Nr: 1244226	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-27 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder, claimed as dermatitis.

2.  Entitlement to service connection for a headache disorder, claimed as migraine headaches, to include as secondary to a skin disorder.

3.  Entitlement to service connection for jaw arthritis, to include as secondary to a skin disorder.

4.  Entitlement to service connection for cervical spine arthritis, to include as secondary to a skin disorder.

5.  Entitlement to service connection for an immune-system disorder, claimed as chronic fatigue syndrome, to include as secondary to a skin disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to August 1993. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By that rating action, the RO, in part, denied the Veteran's claims for service connection for a skin condition (claimed as dermatitis), neck arthritis, jaw arthritis, an immune-system condition (claimed as fatigue), and migraine headaches.  The Veteran appealed the RO's December 2008 rating action to the Board.

In September 2011, the Veteran withdrew his request for a Travel Board hearing.

The entitlement to service connection for vasculitis and a disorder manifested by inflammation, both as secondary to a skin disorder, claimed as dermatitis, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

With regard to all issues, the Veteran requested a Travel Board hearing in his June 2010 VA Form 9.  The appellant's representative in a July 2010 statement indicated that if the claimant did not attend his Travel Board hearing, the claims file should be returned to the representative for a "more comprehensive VA Form 1-646."  As noted above, the Veteran withdrew his request for a Travel Board hearing.  The RO did not resubmit the claims file to the representative for another statement, as requested by them.  Therefore, all issues have to be remanded for the AMC to transfer the claims file back to the RO for the representative to prepare written argument.

The Veteran claims that his cervical spine arthritis, his headache disorder, his alleged immune-system disorder, his possible chronic fatigue syndrome, and his alleged jaw arthritis are due to inflammation from his dermatitis.  The RO has not, however, considered this theory of entitlement, nor has it provided the appellant notice of the information and evidence needed to substantiate and complete a claim of entitlement to secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2002). 

VA treatment records reflect a diagnosis of seborrheic dermatitis and a June 2005 VA computed problem list indicates that it began on August 1, 1993.  Service treatment records show that in September 1992 the Veteran had tiny bumps on lower lip.  The assessment was transient allergic reaction versus viral syndrome.  The appellant asserts that he developed dermatitis shortly after in-service soap injury to his right eye.  Service treatment records show that in June 1992 aircraft soap was splashed in his right eye.  Since the basis of the notation in the June 2005 VA computed problem list is not provided, a VA examination is necessary.

VA treatment records reveal a diagnosis of a headache disorder.  In March 1993, the Veteran complained of headaches for two days.  In light of the above, a VA examination is necessary.
The Veteran has been routinely treated at the Miami VA Medical Center.  The RO last requested records from that facility in November 2008.  The AMC should attempt to obtain all records from the Miami VA Medical Center since November 2008.

The AMC should ask the Veteran to identify all treatment for his disorders on appeal since August 2011, when the supplemental statement of the case was issued.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent a notice letter addressing the type of evidence needed to support claims for a headache disorder (claimed as migraine headaches), jaw arthritis, cervical spine arthritis, and an immune-system disorder (claimed as chronic fatigue syndrome) that are secondary to a skin disorder pursuant to 38 C.F.R. § 3.310 (2012).

2.  Contact the Veteran and ask him to identify all treatment for his skin disorder, headache disorder, alleged jaw arthritis, cervical spine arthritis, alleged immune-system disorder, and possible chronic fatigue syndrome since August 2011.  Upon receipt of the above-requested information, the RO must obtain all identified treatment records pertaining to the Veteran.  All records/responses received should be associated with the claims files.  Regardless of the Veteran's response, the AMC should obtain all records from the Miami Medical Center since November 2008.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  Thereafter, schedule the Veteran for a VA dermatology examination to determine the nature and likely etiology of any current skin disorder.

The following considerations will govern the examination:

a.  The claims files, including all medical records obtained and a copy of this remand, will be reviewed by the examiner.  In addition to the specific directive of addressing the evidence of record as noted below, the examiner must acknowledge receipt and review of the claims file, including all medical records obtained and a copy of this remand.

b.  In reaching all conclusions, the examiner must identify and explain the medical basis or bases for the conclusion, with identification of the evidence of record relied upon in reaching the conclusion.  In particular:

Does the Veteran's seborrheic dermatitis and any other skin disorder diagnosed as likely as not (50 percent or greater probability) related to military service, including in-service skin symptomatology in September 1992 and use of airplane soap? 

The examiner should provide a rationale for the opinion in the typewritten report.

4.  Schedule the Veteran for an examination to determine the nature and likely etiology of the headache disorder.

The following considerations will govern the examination:

a.  The claims files, including all medical records obtained and a copy of this remand, will be reviewed by the examiner.  In addition to the specific directive of addressing the evidence of record as noted below, the examiner must acknowledge receipt and review of the claims files, the medical records obtained and a copy of this remand.

b.  In reaching all conclusions, the examining physician, must identify and explain the medical basis or bases for the conclusion, with identification of the evidence of record relied upon in reaching the conclusion.  In particular:

(i) What is the nature of the Veteran's headache disorder?

(ii)  Does the Veteran's headache disorder as likely as not (50 percent or greater probability) related to military service, including in-service headache symptomatology in March 1993?  

The examiner must provide a rationale for the opinions in the typewritten report.

5.  If and only if the medical examination report regarding the skin disorder indicates that the skin disorder may be associated with active service, or if and only if any additional medical evidence indicates the alleged jaw arthritis, cervical spine arthritis, alleged immune-system disorder, or possible chronic fatigue syndrome may be associated with active service, the AMC should undertake any additional development with regard to the claims of service connection for the various disorders, to include as secondary to a skin disorder.

6.  After completion of the above and any additional development deemed necessary, the AMC must readjudicate the issues of entitlement to service connection for a skin disorder, a headache disorder, jaw arthritis, cervical spine disorder, and an immune-system disorder (claimed as chronic fatigue syndrome) with consideration of service connection for a headache disorder, jaw arthritis, cervical spine disorder, and an immune-system disorder as secondary to the skin disorder and with consideration of all applicable laws and regulations.  

If any of the above-cited service connection claims are denied, the AMC will issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative and provide them with an opportunity to respond, before the case is returned to the Board.

In particular, prior to returning the case to the Board, the AMC should return the claims file to the VA RO in St. Petersburg, Florida, so that the Veteran's representative, Florida Department of Veterans Affairs, may prepare written argument.

The purpose of this remand is to assist the Veteran with the substantive development of his service connection claims.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until further notice.  The Board takes this opportunity, however, to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for scheduled VA examinations, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



